Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,297281. Although the claims at issue are not identical, they are not patentably distinct from each other because for example limitation of claim 1 in the instant application and combination of claims 1 and 7 teaches {a display screen to display a user interface of a foreground active application including at least one of a device application or a video conference session; a content control module implemented at least partially in hardware and configured to: determine a user is designated as a participant of the video conference session, and the video conference session is a background active application on the computing device; determine that audio of the video conference session is muted; and initiate to unmute the audio of the video conference session along with the user interface of the video conference session being surfaced for display on the display screen in response to the audio being muted and the user being designated as the participant of the video conference session “reads on claim 7 in the patent “determine that audio of the video conference session is muted; and initiate to unmute the audio of the video conference session along with the user interface of the video conference session being surfaced for display on the display screen” and the limitation “surface the user interface of the video conference session for display on the display screen responsive to the remote user connecting to the video conference session and the video conference session not being the foreground active application” in the patent in claim 1}.
Therefore, it would have been obvious to one with ordinary skill in the art to modify claim 1 in the instant application an omit some of the limitation and obtain the patent.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No.17/701042.  Although the claims at issue are not identical, they are not patentably distinct from each other because 
For example, both claim 1 in the instant application and claim 1 in the co-pending application teaches {computing device, comprising: a display screen to display a user interface of a foreground active application including at least one of a device application or a video conference session; a content control module implemented at least partially in hardware and configured to: determine a user is designated as a participant of the video conference session {reads on “detect that a remote user connects to the video conference session from a remote device” in the co-pending application}, and the video conference session is a background active application on the computing device; determine that audio of the video conference session is muted; and initiate to unmute the audio of the video conference session along with the user interface of the video conference session being surfaced for display on the display screen in response to the audio being muted and the user being designated as the participant of the video conference session {reads on “the remote user connecting to the video conference session” in the co-pending application}.
Therefore, it would have been obvious to one with ordinary skill in the art to modify the wording of limitations “as explained above” in claim 1 to obtain claim 1 in the co-pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Faulkner (US 10,547654) in view of Bank (US 9,002,938).

Regarding claim 1, Faulkner teaches a computing device (Fig. 1, el. 106), comprising: 
a display screen to display a user interface of an active application including at least one of device applications or a video conference session (Col. 2, lines 39-55) and (Col. 2, lines 58-67) and;
a content control module implemented at least partially in hardware (Col. 2, lines 39-60 and Fig. 8B) and configured to: 
determine a user is designated as a participant of the video conference session, and the video conference session is active application on the computing device (Paragraph 4A-4B); 
determine that audio of the video conference session is muted (Col. 2, lines 39-57); and initiate to unmute the audio of the video conference session along with the user interface of the video conference session being surfaced for display on the display screen in response to the audio being muted and the user being designated as the participant of the video conference session (Fig. 4A-4B, (Col. 3, lines 29-46, (inactive display area and audio output is disabled, col. 2, lines 46-53; col. 5, lines 54-57), and generating a visual notification when a notable event is detected, e.g. a user’s name is mentioned (col. 15, lines 1-15) or a poll is being take (col. 16, lines 18-27)).
Faulkner teaches the active application and the video conference application are displayed in different zones and/or different way to be recognized, also teaches the monitor 420 can be displayed as an overlay within the display area 406 to establish a graphical association between the monitor 420 and the first conference session (Fig. 4A-4B).
Faulkner does not explicitly teach foreground and background as claimed.
Bank teaches notifying an inattentive participant by automatically moving the web conference window to the front of the user’s computer screen if it is behind another window or minimized (col. 5, lines 37-45).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Faulkner with Bank in order to improve the system and enhance the user’s experience and increase user’s attention to the currently active application.
Regarding claim 3, Faulkner in view of Bank teaches, wherein the content control module is configured to determine that the user interface of the video conference session is not displayed on the display screen (Faulkner: Fig. 4A).

Regarding claim 4, Faulkner in view of Bank teaches, wherein the content control module is configured to: detect outgoing audio of the video conference session from the computing device while the user interface of the foreground active application displayed on the display screen is not the video conference session; and initiate to display an alert as an indication that the video conference session is the background active application and the outgoing audio is being transmitted as output of the video conference session (Faulkner: Fig. 5B, 522, Col. 15, lines 1-15).

Regarding claim 5, Faulkner in view of Bank teaches, wherein the content control module is configured to: detect outgoing video of the video conference session from the computing device while the user interface of the foreground active application displayed on the display screen is not the video conference session; and initiate to display an alert as an indication that the video conference session is the background active application and the outgoing video is being transmitted as output of the video conference session (Faulkner: Col. 16, lines 3-35).

Regarding claim 6, Faulkner in view of Bank teaches, wherein the content control module is configured to: detect in incoming audio data that the user is being addressed during the video conference session; and initiate to surface the user interface of the video conference session for display on the display screen responsive to the user being addressed and the video conference session not being the foreground active application (Faulkner: Fig. 5B, 522, Col. 15, lines 1-15).
Regarding claim 7, Faulkner in view of Bank teaches, an audio module to process the incoming audio data of the video conference session from which the content control module detects that the user is being addressed during the video conference session (Faulkner: Fig. 5B, 522, Col. 15, lines 1-15).
Regarding claim 15, a method, comprising: determining a user is designated as a participant of a video conference session that is a background active application on a computing device; detecting at least one of an outgoing audio or outgoing video of the video conference session from the computing device; and displaying an alert as an indication that the video conference session is the background active application and the outgoing audio or the outgoing video is being transmitted as output of the video conference session in response the user being designated as the participant of the video conference session (see claims 1 and 4 rejection).
Regarding claim 16, determining that a user interface of the video conference session is not displayed on a display screen of the computing device (see claim 3 rejection).
Regarding claim 17, detecting in audio data that the user is being addressed during the video conference session; and surfacing a user interface of the video conference session for display on a display screen responsive to the user being addressed during the video conference session (see claim 6 rejection).
Regarding claim 18, Faulkner in view of Bank teaches, parsing the audio data of the video conference session into text content; and the detecting that the user is being addressed includes detecting an identity of the user from the text content of the parsed audio data (Faulkner Fig. 9, el. 908 and (col. 15, lines 1-15).
Regarding claim 19, Faulkner in view of Bank teaches, determining that audio of the video conference session is muted; and unmuting the audio of the video conference session along with a user interface of the video conference session being surfaced for display on a display screen (see claim 15 rejection).
Claims 2, 8-14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Faulkner (US 10,547654) in view of Bank (US 9,002,938) in view of Langholz (US 20150312185).

Regarding claim 2, Faulkner in view of Bank teaches the claimed device.
  Faulkner in view of Bank does not teach wherein the content control module is configured to: determine that video for the video conference session is deactivated; and initiate to activate a camera to capture the video for the video conference session along with the user interface of the video conference session being surfaced for display on the display screen.
Langholz teaches in response to the user interacting with an application, activate the camera (Paragraph 65).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Faulkner with Bank with Langholz in order to improve the system and enhance the user’s experience.
Regarding claim 8, A method, comprising: determining a user is designated as a participant of a video conference session that is a background active application on a computing device; determining that video for the video conference session is deactivated; and activating a camera to capture the video for the video conference session along with the user interface of the video conference session being surfaced for display on a display screen in response to the video being deactivated and the user being designated as the participant of the video conference session (see claims 1,  2 rejection).
Regarding claim 9, Faulkner in view of Bank in view of Langholz teaches, determining that audio of the video conference session is muted; and unmuting the audio of the video conference session along with the user interface of the video conference session being surfaced for display on a display screen (Faulkner: Fig. 4A-4B, Col. 2, lines 39-57) and (inactive display area and audio output is disabled, col. 2, lines 46-53; col. 5, lines 54-57), and generating a visual notification when a notable event is detected, e.g. a user’s name is mentioned (col. 15, lines 1-15) or a poll is being take (col. 16, lines 18-27)).
Regarding claim 10, Faulkner in view of Bank in view of Langholz teaches, determining that the user interface of the video conference session is not displayed on a display screen (see claim 3 rejection).
Regarding claim 11, Faulkner in view of Bank in view of Langholz teaches, detecting outgoing audio of the video conference session from the computing device while a user interface of a foreground active application displayed on the display screen is not the video conference session; and displaying an alert as an indication that the video conference session is the background active application and the outgoing audio is being transmitted as output of the video conference session (see claim 4 rejection).
Regarding claim 12, Faulkner in view of Bank in view of Langholz teaches, detecting outgoing video of the video conference session from the computing device while a user interface of a foreground active application displayed on the display screen is not the video conference session; and displaying an alert as an indication to the user that the video conference session is the background active application and the outgoing video is being transmitted as output of the video conference session (see claim 5 rejection).
Regarding claim 13, Faulkner in view of Bank in view of Langholz teaches, detecting in incoming audio data that the user is being addressed during the video conference session; and surfacing the user interface of the video conference session for display on the display screen responsive to the user being addressed and the video conference session not being a foreground active application on the computing device (see claim 6 rejection).
Regarding claim 14, Faulkner in view of Bank in view of Langholz teaches, processing the incoming audio data of the video conference session from which the audio data is detected that the user is being addressed during the video conference session (see claim 7 rejection).
Regarding claim 20, determining that video for the video conference session is deactivated; and activating a camera to capture the video for the video conference session along with a user interface of the video conference session being surfaced for display on a display screen (see claims 2, 14 rejection).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/          Primary Examiner, Art Unit 2652